EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ronni Jillions on 08/11/2021. Amendments were made to resolve the subject matter eligibility issues under 35 USC 101 and to better define over the art.

The application has been amended as follows: 

Claim 40.	 A method for use in monitoring biological parameters of a subject, the method comprising: 
performing defocused coherent imaging, using an imaging device comprising a coherent light source, on one or more body portions of the subject during a sampling time, and generating defocused image data comprising, for each of said one or more body portions, a sequence of speckle patterns collected from said body portion during the sampling time; and 
processing, using a processor, the image data and determining said one or more biological parameters of the subject, said processing comprising: for each sequence of the speckle patterns, determining a spatial correlation function having a correlation peak between the speckle patterns in the sequence, and determining a time varying spatial correlation function describing temporal variation of one or more spatial features of the related to one or more properties of the bodily fluid.

The following is an examiner’s statement of reasons for allowance: The filed terminal disclaimer to USPN 9,668,672 has been approved on 08/11/2021 to resolve potential double patenting issues. In regard to related art, Tearney (USPGPUB 2002/0183601 – applicant cited) teaches optical methods and systems for tissue analysis comprises the use of a special correlation function of correlation peaks corresponding to a change of the speckle patterns over a sampling time in a sequence of speckle patterns obtained in the coherent images of one or more body tissue portions for plaque analysis (Figs. 3-7). The prior art of record does not teach or suggest “process the defocused coherent image data and determine, for each sequence of the speckle patterns corresponding to each of said one or more body portions: a spatial correlation function having a correlation peak between the speckle patterns in the sequence, and determine a time varying spatial correlation function describing temporal variation of one or more spatial features of the correlation peak corresponding to a change of the speckle pattern over said sampling time being indicative of a motion pattern of said body portion related to a motion of a bodily fluid in said body portion; and apply a model-based processing to said time varying spatial correlation function and determine  said one or more biological parameters of the subject related to one or more properties of the bodily fluid” and “for each sequence of the speckle patterns, determining a spatial correlation function having a correlation peak between the speckle patterns in the sequence, and determining a time varying spatial correlation function describing temporal variation of one or more spatial features of the correlation peak corresponding to a change of the speckle pattern over said sampling time and identifying a motion pattern of a respective body portion related to a motion of a bodily fluid in said body portion; and applying a model-based processing to said time varying spatial correlation function and determining said one or more biological parameters of the subject related to one or more properties of the bodily fluid”, in combination with the other claimed  elements/ steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507.  The examiner can normally be reached on M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHU CHUAN LIU/Primary Examiner, Art Unit 3791